In a libel for wages on board the Settee Eagle James Brown master
Having heard the Libel of the sa Alexander Trapier and also the Plea of the sa John Banister, together with all the allegations, Answers, and Evidences on both Sides, and after due Consideration had thereon: I find, that after deduction made of Twenty Seven Pounds Ten Shillings, New England Currency advanced to the sa Alexander Trapier, before Sailing, and of four Shillings and Two pence Sterling, pa for the use of Greenwich Hospital: and of Eight Pounds fifteen Shillings Jamaica Money paid for him to a Doctor in his Sickness, (which last Deduction has been fully prov’d to have been along and Constant Custom of this Port) there is due to the sa Alexander Trapier for the remainder of his wages on board the sa Sattee Eagle the Sum of Eleven Pounds one Shilling and fourpence in Bills of Credit of the old Tenour. It is therefore Considered and Decreed that he the sd Alexander Trapier have and Recover of the sa John Banister the sa Sum of Eleven Pounds one Shilling and four pence. And for as much as the sa John Banister made a tender in Court of the sa Sum which the sa Alexander Trapier refus’d to Accept, it is therefore Consider’d and Decreed that the sa Alexander pay all the Cost of this Court which hath Accrued Since the sa Tender was made. Excepting only the Cost of two adjournments (which were made at the Instance and Bequest of the sa John Banister.) And that the sa John Banister pay all the Cost which Accrued before the sa Tender was made, together with the Cost of the sa Adjournments made at his Request.
Samuel Wickham Dep* Judge
Cost to be paid by Banister Taxed at £14/12. 1
Cost to be paid by Trapier Taxes at £19/14. j